—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered October 28, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 11 to 22 years, unanimously affirmed.
Defendant’s contention that the trial court erred in closing the courtroom during the testimony of the undercover police officer is not preserved for appellate review, defendant having voiced only a general objection to the closure and not having challenged the People’s proof at the Hinton hearing that the *304officer’s safety would be jeopardized by testifying in open court (People v Brown, 216 AD2d 100). We decline to review the claim in the interest of justice. The prosecutor’s comments on summation were fair responses to arguments made by defense counsel, and did not exceed the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396, 399). We perceive no abuse of discretion in sentencing. Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.